An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

l

l-
H
i IN THE SUPREME COURT OF THE STATE OF NEVADA
ﬂ

 

‘1 WILLIE JAMES SMITH, J R, No. 69099
1 Petitioner, ~  , p I“ .
THE STATE OF NEVADA, ~

l

 ORDER DENYING PETITION

‘ This is a pm 89 petition for a writ of mandamus. Petitioner

1‘ seeks an order directing the district caurt to consider his postconviction

Resgdnden‘t.

 

 

u: petition far a writ of habeas corpus. We have reviewed the documents

submitted in this matter, and withaut deciding upon the merits of any
claims raised therein, we decline to exercise original jurisdictinn in this
matter. See NR8 34.160. We are conﬁdent that the district court will
resolve all pending matters as expeditiously as its calendar permits.

Accordingly, we
i ORDER the petition DENIED.

,_______"m"'“, J .
_  , J,
Gibbons Pickering

cc: Hon. J eesie Elizabeth Walsh, District J udge
Willie James Smith, Jr:
Attorney GeneralfGarson City
Clark Cannty District Attarney
Eighth District Cnurt Clerk

 

SUPREME Baum
er
NEVADA

“P” .
my 14479. 4%  H 
1